     Case 1:20-cv-02964-LLS           Document 71 Filed 09/15/21 Page 1 of 1
ORIGINAL                                                       ·usoc sDNY ·
                                                              _:DOCUMENT
  UN IT ED STATES DISTRICT COURT                                ELECTRONICALLY FILED
  SOUT HERN DISTRICT OF NEW YORK
                                                                DOCr::
  HECTRONIC GmbH and HECTRONIC AG ,                                                    / /-5--.-
                                                              I DAl E F-_ll_F_.0-:- , ....,.. / tL
                                                                                                ___,(_
                                                              I
                                     Plaintiffs ,

                       - against -                        20 Civ . 2964         (LLS)

  HECTRONIC USA CORP ., PURE PARKING                               ORDER
  TECHNOLOGIEES LLC , POWER DOOR
  PRODUCTS , INC ., KAREN CARDILLO and
  PAUL CARDILLO ,

                                     Defendants .



         It having been reported to the Court that th i s act i on is

  s ett l ed , it is

         ORDERED , that this action is dismissed with prejudi c e but

  without costs ; provided , however , that within thirty day s of the

  da t e of this order either party may apply by letter for

  re s toration of the action to the Court ' s calendar .

         So ordered .

  Da t ed :    New York , New York
               September 15 , 2021



                                                      ~ L-J i ~
                                                    LOUIS L . STANTON
                                                        U. S . D. J .




                                            - 1-
